Title: From John Adams to John Quincy Adams, 8 June 1815
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy June 8th. 1815

I have requested a number of Friends, to Search and Seek for information concerning the Fisheries, and they have procured me many Letters which I have Sent you. I ought to have recorded in a Book every One of those Testimonies: but you know the impossibility of it, as I have no Clerk. Some of those documents I have been obliged to Send away to you, without reading them.
Inclosed is one from Ignatius Sargent Esqr to Dr Welsh, of the 20th of May.
I cannot Send you Mr Strongs Speech. It makes me Sick. Such a model of Monkish Evasion Equivocation, wrong headedness, and Malignity, well as I thought I knew the Man, I did not expect.
Eustis is going to your and my place, the Hague. You know the Man and his Secretary Everett. You will cultivate a dignified Correspondence with them.
Oh my dear Boys! and their dear Father and Mother! what would I give to See them all once more together?
A.